DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (US 2019/0087630 A1).  Seo discloses:

Regarding claim 12, an electronic device comprising: 

a housing including a surface that includes a screen display area and a sensing area configured to overlap the screen display area (


    PNG
    media_image1.png
    842
    960
    media_image1.png
    Greyscale


 );

a first panel disposed on the housing, the first panel including a first surface configured to face the surface of the housing and a second surface opposite to the first surface (figure 1B:


    PNG
    media_image2.png
    237
    1092
    media_image2.png
    Greyscale


 ), 

wherein the first panel includes a plurality of pixels configured to form the screen display area (


    PNG
    media_image3.png
    340
    690
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    95
    689
    media_image4.png
    Greyscale

 ); 

a second panel disposed on the second surface of the first panel (fig. 1B:


    PNG
    media_image5.png
    488
    620
    media_image5.png
    Greyscale

 ); 

an opening formed through the second panel; and a sensor disposed in the opening and coupled to the first panel, the sensor being configured to form the sensing area, wherein the sensor includes an ultrasonic sensor configured to sense biometric information of a user, based on ultrasonic waves passing through the sensing area (

    PNG
    media_image6.png
    782
    1325
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    364
    1045
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    998
    1067
    media_image8.png
    Greyscale

).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0087630 A1) as applied to claim 12 above, in view of Cho et al. (US 2017/0372114 A1).

Regarding claim 16, Seo discloses:  the electronic device of claim 12, wherein the second panel includes: a shielding layer containing a metallic material (numeral 116:


    PNG
    media_image9.png
    390
    976
    media_image9.png
    Greyscale

); and a cushion layer containing a cushioning material (numeral 115:

    PNG
    media_image10.png
    556
    983
    media_image10.png
    Greyscale

).

	Seo does not teach a pattern layer having an embossing pattern formed thereon.




    PNG
    media_image11.png
    470
    544
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    176
    890
    media_image12.png
    Greyscale


 ). 
.  


Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 13-15, the prior art Seo as applied to claim 12 above, while teaching a thermosetting adhesive to attach the fingerprint sensor to the display panel (


    PNG
    media_image13.png
    533
    1034
    media_image13.png
    Greyscale


 ), does not each “the electronic device of claim 12, wherein the sensor is attached to the first panel by a thermosetting material and a UV curable material”. 
	Panchawagh et al. (US 2020/0160018 A1) suggests the use of either a thermosetting “or” a UV curable adhesive to adhere a fingerprint sensor:

    PNG
    media_image14.png
    72
    864
    media_image14.png
    Greyscale

	However, Panchawagh does not suggest both. 

Claims 1-11 and 17-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  



Regarding claim 1, an electronic device comprising: 
a housing; 
a display module that includes a first panel including a first surface, a second surface opposite to the first surface, and a plurality of pixels disposed between the first surface and the second surface, 
a cover layer disposed on the first surface of the first panel and configured to form one surface of the housing, and a second panel disposed on the second surface of the first panel; and
 a sensor coupled to the display module and configured to form a sensing area on the one surface of the housing, 
wherein the display module includes an opening that is formed through the second panel and in which the sensor is disposed, 
wherein the sensor includes an active area and an inactive area formed around the active area,
wherein a first adhesive material is formed between the active area and the first panel, and
wherein a second adhesive material different from the first adhesive material is formed between at least a portion of the inactive area and the first panel.

Regarding the element, “wherein the sensor includes an active area and an inactive area formed around the active area”, Seo teaches an ultrasonic fingerprint sensor ( 

    PNG
    media_image15.png
    256
    1013
    media_image15.png
    Greyscale

).  

	Ultrasonic fingerprint sensors are known to have active and inactive areas in the art, as is taught by Jiang et al, “Monolithic ultrasound fingerprint sensor”, Microsystems & Nanoengineering, Published:
20 November 2017, pages 1-27, who teaches an ultrasonic fingerprint sensor (see the Abstract at page 2), having an active and inactive areas (

    PNG
    media_image16.png
    579
    696
    media_image16.png
    Greyscale

). 
	
	However, Seo in combination with Jian still does not teach or suggest the claim 1 limitations of:

“wherein a first adhesive material is formed between the active area and the first panel, and
wherein a second adhesive material different from the first adhesive material is formed between at least a portion of the inactive area and the first panel.”



    PNG
    media_image14.png
    72
    864
    media_image14.png
    Greyscale

	However, Panchawagh does not suggest both. 

	Dependent claims 2-11 are allow by dependency to claim 1.

	Regarding claim 17, in like kind, the art of record described above does not teach or suggest the following highlighted claim limitations:

Regarding claim 17, a method for manufacturing a display module including a screen display area and a sensing area configured to overlap the screen display area, the method comprising: 
providing a display including an opening, 
wherein the display includes a front panel that includes a first surface including the screen display area and a second surface opposite to the first surface, 
and a rear panel disposed on the second surface, and the opening is formed through the rear panel to expose a first portion of the second surface; 
applying a thermosetting resin to at least part of the first portion in the opening;
attaching a sensor of an ultrasonic type to the thermosetting resin; 
injecting a UV curable adhesive between inner walls of the opening and the sensor, when the second surface is viewed from above; 
curing the UV curable adhesive by irradiating UV light to the UV curable adhesive; 
loading the display having the sensor attached thereto into a chamber and raising pressure in the chamber to remove bubbles from the thermosetting resin; and 
unloading the display from the chamber and thermally curing the thermosetting resin.

	Claims 18-20 are allowed by dependency to claim 17.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665